



February 15, 2017
Mill Road Capital Management LLC
382 Greenwich Ave, Suite One (2nd Floor)
Greenwich, CT 06830
Attention: Jim Zivin
Ladies and Gentlemen:
You have requested information concerning Noodles & Company and/or its
subsidiaries, affiliates or divisions (collectively, the “Company”) in
connection with your consideration of a possible minority equity investment in
the company (the “Transaction”) to be negotiated between you and the Company.
1.Confidentiality. In consideration for, and as a condition of, such information
being furnished to you and your directors, officers, employees, agents,
advisors, representatives and affiliates (including, without limitation,
attorneys, accountants, consultants and any representatives of such advisors)
(collectively, “Representatives”), you agree to treat any and all information
concerning the Company obtained by you or your Representatives (regardless of
whether obtained before, on or after the date of this letter agreement (the
“Agreement”) and regardless of the manner or form in which it is obtained,
including without limitation all written, oral and electronic communications),
together with any notes, analyses, compilations, studies, interpretations,
documents or records containing, referring, relating to, based upon or derived
from such information, in whole or in part (collectively, the “Evaluation
Material”), in accordance with the provisions of this Agreement, and to take or
abstain from taking the other actions hereinafter set forth.
The term “Evaluation Material” does not include information that you can show by
competent proof (i) is or becomes generally available to the public other than
as a result of a direct or indirect disclosure by you or your Representatives,
(ii) was within your possession on a non-confidential basis prior to its being
furnished to you by or on behalf of the Company or (iii) is received from a
source other than the Company or any of its Representatives; provided, that in
the case of (ii) and (iii) above, the source of such information was not (to
your knowledge) bound by a confidentiality agreement with or other contractual,
legal or fiduciary obligation of confidentiality to the Company or to any other
party with respect to such information.
2.    Use of Information. You hereby agree that you and your Representatives
will (a) use the Evaluation Material solely for the purpose of evaluating the
Transaction and not for any other purpose, (b) keep the Evaluation Material
confidential and (c) not disclose any of the Evaluation Material in any manner
whatsoever without the prior written consent of the Company; provided, however,
that you may disclose any of such information to your Representatives (i) who
need to know such information for the sole purpose of evaluating the
Transaction, (ii) who are informed by you of the confidential nature of such
information and (iii) who are provided with a copy of this Agreement and agree
to act in accordance with its terms to the same extent as if they were parties
hereto. You will be responsible for any breach of





--------------------------------------------------------------------------------





this Agreement by any of your Representatives and you agree to take all
reasonable measures (including, but not limited to, court proceedings) to
restrain your Representatives from disclosure or improper use of the Evaluation
Material. It is understood and agreed that the Company may, in its sole
discretion, from time to time determine that disclosure of certain Evaluation
Material or of your interest, or the Company’s interest, in evaluating the
Transaction to certain of your Representatives may be inappropriate, in which
event at the Company’s request you shall refrain from disclosing such
information to such Representatives.
3.    Confidentiality of Negotiations. You and your Representatives agree,
without the prior written consent of the Company, not to disclose to any person
that the Evaluation Material exists or has been made available to you, that
discussions or negotiations are or have been taking place concerning the
Transaction or any of the terms, conditions or other facts with respect thereto,
including the status or timing thereof (the foregoing information collectively,
“Transaction Information”), or have any communications whatsoever with any other
person, including without limitation another person who may be interested in a
possible transaction with the Company, concerning the Transaction; provided,
however, that you may make such disclosure if (a) you have been advised by your
outside legal counsel that such disclosure is required by applicable law,
regulation or legal process (including the regulations of any securities
exchange), (b) you limit the disclosure to only that information required to be
disclosed, (c) you consult with the Company prior to making such disclosure and
provide the Company with a draft of, and the ability to comment on, such
disclosure at least five business days prior to its issuance (if legally
permissible), and (d) neither you nor your Representatives have taken any
actions, outside of the ordinary course of business, to cause such disclosure to
be required.
4.    Third Party Requests to Disclose Information. In the event that you or any
of your Representatives are legally required, as advised by opinion of your
outside legal counsel, to disclose any Evaluation Material pursuant to a
subpoena, court order, civil investigative demand or similar judicial process or
similar request issued by a court of competent jurisdiction or by a governmental
or regulatory authority, you will promptly notify the Company in writing by
facsimile and certified mail, of the existence, terms and circumstances
surrounding such request (if legally permissible), so that the Company may seek
a protective order or other appropriate remedy or waive compliance with the
applicable provisions of this Agreement. You agree to cooperate with the Company
in connection with seeking any such order or other appropriate remedy. If and to
the extent, in the absence of a protective order or the receipt of a waiver by
the Company, you are legally required, as advised by opinion of your outside
legal counsel, to disclose any Evaluation Material to any court or governmental
or regulatory authority or else suffer exposure to censure or civil or criminal
fine or penalty, you will only disclose that portion of the Evaluation Material
that such counsel advises is legally required to be disclosed and shall use
reasonable efforts (at the Company’s expense) to obtain reliable assurances that
confidential treatment will be accorded to any Evaluation Material that you are
so required to disclose in accordance with the terms of this letter agreement.
5.    Communications Protocols. Neither you nor your Representatives will
initiate or maintain contact with the Company or its Representatives regarding
the business, operations, prospects or finances of the Company, except with the
express permission of the Company. The


2

--------------------------------------------------------------------------------





Company will arrange for appropriate contacts for due diligence purposes. You
will submit all (a) communications regarding the Transaction, (b) requests for
additional information, (c) requests for facility tours or management meetings,
and (d) questions regarding procedures only to persons specifically designated
by the Company for that purpose.
6.    Competitive Value of Information. You acknowledge the competitive value of
the Evaluation Material and Transaction Information and the damage that could
result to the Company if the Evaluation Material or Transaction Information were
used or disclosed except as authorized by this Agreement.
7.    Non-Solicit. For a period of two years after the date hereof, you will not
employ or solicit for employment (including as an independent contractor) any
officer or employee of the Company of whom you become aware as part of your
evaluation of the Transaction; provided, however, that the foregoing provisions
will not prevent you from employing any such person who contacts you in response
to general advertisements in periodicals including newspapers and trade
publications. Notwithstanding the foregoing, your portfolio companies shall not
be subject to the restrictions in this paragraph so long as you do not share any
Evaluation Material or Transaction Information with them.
8.    Termination of Interest; Return or Destruction of Evaluation Material. If
you determine not to proceed with the Transaction, you will promptly notify
________ of that decision. Upon the request of the Company for any reason, you
will either (a) promptly destroy all copies of the Evaluation Material in your
or your Representatives’ possession (including expunging all Evaluation Material
from any computer or other storage media or device containing such information,
provided that neither you nor your Representatives will be required to expunge
any system back-up media such as copies of any computer records or files
containing Evaluation Material which have been created pursuant to automatic
archiving or back-up procedures on secured central storage servers and which
cannot reasonably be expunged) or (b) promptly deliver to the Company at your
own expense all remaining copies of the Evaluation Material in your and your
Representatives’ possession. In addition, you agree promptly to certify to the
Company that you have complied with your obligations under this paragraph.
Notwithstanding the return or destruction of the Evaluation Material, you and
your Representatives will continue to be bound by your obligations hereunder.
Notwithstanding the foregoing, you shall be permitted to retain one copy of all
materials received solely for archival purposes in accordance with your
compliance policy. Any Evaluation Material retained shall remain confidential
subject to the terms of this agreement.
9.    Restrictions on Trading. You hereby acknowledge that you are aware, and
that you will advise your Representatives who are informed as to the matters
which are the subject of this Agreement, that the United States securities laws
prohibit any person who is in possession of material, non-public information
concerning the matters which are the subject of this Agreement from purchasing
or selling securities of the Company or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell securities.


3

--------------------------------------------------------------------------------





10.    Non-Reliance. You understand and acknowledge that neither the Company nor
any of its Representatives makes any representation or warranty, express or
implied, as to the accuracy or completeness of the Evaluation Material. You
agree that neither the Company nor any of its Representatives shall have any
liability to you or to any of your Representatives relating to or resulting from
the use of the Evaluation Material or any errors therein or omissions therefrom.
Only those representations or warranties that are made in a Definitive Agreement
(as defined in the next sentence) regarding the Transaction, when, as and if
executed, and subject to such limitations and restrictions as may be specified
therein, will have any legal effect. The term “Definitive Agreement” means a
written contract executed by all parties thereto for the Transaction, which
contract binds the parties thereto to close the Transaction, subject only to
such conditions to closing as may be negotiated between the parties thereto, and
does not include an executed letter of intent or any other preliminary written
agreement, nor does it include any written or verbal acceptance of an offer or
bid.
11.    No Obligations.
(a)    Each party understands and agrees that no contract or agreement providing
for the Transaction between them shall be deemed to exist between them unless
and until a Definitive Agreement has been executed and delivered, and each party
hereby waives, in advance, any claims (including, without limitation, breach of
contract and tortious interference claims) in connection with the Transaction
unless and until the parties shall have entered into a Definitive Agreement.
Each party also agrees that unless and until a Definitive Agreement regarding
the Transaction between them has been executed and delivered, neither party will
be under any legal obligation of any kind whatsoever with respect to the
Transaction by virtue of this Agreement except for the matters specifically
agreed to herein. You further acknowledge and agree that (i) the Company and its
Representatives will be free to conduct the process, if any, for the Transaction
as it in its sole discretion determines (including, without limitation,
negotiating with any prospective investors and entering into a Definitive
Agreement without prior notice to you) and (ii) any procedures relating to
entering into the Transaction may be changed at any time without notice to you.
(b)    The Company reserves the right at any time, in its sole discretion, for
any reason or no reason, to reject any and all proposals made by you or any of
your Representatives with regard to the Transaction, terminate discussions and
negotiations with you, and refuse to provide any further access to the
Evaluation Material. All Evaluation Material shall remain the property of the
Company. No rights to use, license or otherwise exploit any Evaluation Material
are granted to you or any of your Representatives, by implication or otherwise,
except for the right to consider such Evaluation Material for the limited
purposes explicitly provided by this Agreement. Neither you nor any of your
Representatives shall by virtue of our disclosure of and/or your use of any
Evaluation Material acquire any rights with respect thereto, all of which rights
shall remain exclusively with the Company.
12.    Standstill. From the date hereof until the date one year after the date
of this Agreement (such period, the “Restricted Period”), unless you shall have
been specifically invited in writing by the Company, neither you nor any of your
Representatives will in any manner,


4

--------------------------------------------------------------------------------





directly or indirectly, (i) effect or seek, offer or propose (whether publicly
or otherwise) to effect, or announce any intention to effect or cause or
participate in or in any way assist or encourage any other person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or participate
in, (A) any acquisition of any securities (or beneficial ownership thereof) or
assets of the Company or any of its affiliates, including rights or options to
acquire such ownership or any other securities, rights or interests, including
without limitation, options, swaps, derivatives or convertibles or other similar
instruments, whether real or synthetic, that give you the right to vote or to
direct the voting of any securities of the Company or otherwise convey the
economic interest of beneficial ownership of any securities of the Company;
(B) any tender or exchange offer, merger or other business combination involving
the Company or any of its affiliates; (C) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its affiliates; or (D) any “solicitation” of “proxies” (as
such terms are defined in Rule 14a‑1 of Regulation 14A under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), disregarding clause (iv)
of Rule 14a‑1(l)(2) and including any otherwise exempt solicitation pursuant to
Rule 14a‑2(b)) or consents to vote any voting securities of the Company or any
of its affiliates; (ii) form, join or in any way participate in a “group” (as
defined in Section 13(d)(3) of the Exchange Act and the rules and regulations
thereunder) with respect to any voting securities of the Company or any of its
affiliates or otherwise act in concert with any person in respect of any such
securities; (iii) otherwise act, alone or in concert with others, to seek to
control, advise, change or influence the management, Board of Directors,
governing instruments, shareholders, policies or affairs of the Company or any
of its affiliates; (iv) enter into any discussions or arrangements with any
third party with respect to any of the foregoing; or (v) make any public
disclosure, or take any action that might force the Company, any of its
affiliates or any other person to make any public disclosure, with respect to
the matters set forth in this Agreement. You also agree during such period not
to request the Company (or any of its Representatives), directly or indirectly,
to amend or waive any provision of this paragraph (including this sentence). It
is agreed for the purposes of this Section 12 that the Company has invited you
to propose terms for the Transaction.
13.    Privilege; Joint Defense. To the extent that any Evaluation Material may
include materials or information subject to the attorney-client privilege, work
product doctrine or any other applicable privilege concerning pending or
threatened legal proceedings or governmental investigations, you understand and
agree that the parties have a commonality of interest with respect to such
matters and it is the desire, intention and mutual understanding of the parties
that the sharing of such materials is not intended to, and shall not, waive or
diminish in any way the confidentiality of such material or its continued
protection under the attorney-client privilege, work product doctrine or other
applicable privilege. All Evaluation Material that is entitled to protection
under the attorney-client privilege, work product doctrine or other applicable
privilege shall remain entitled to such protection under these privileges, this
Agreement, and under the joint defense doctrine.
14.    No Ownership of Securities. You represent and warrant that as of the date
hereof, neither you nor any of your affiliates beneficially owns any securities
of the Company.


5

--------------------------------------------------------------------------------





15.    Specific Performance. You acknowledge that money damages would not be a
sufficient remedy for any breach of this Agreement by you or any of your
Representatives and you consent to a court of competent jurisdiction entering an
order finding that the Company has been irreparably harmed as a result of any
such breach and to the granting of injunctive relief without proof of actual
damages as a remedy for any such breach, and you further waive any requirement
for the securing or posting of any bond in connection with any such remedy. Such
remedies shall not be deemed to be the exclusive remedies for a breach by you of
this Agreement but shall be in addition to all other remedies available at law
or equity to the Company. In the event of litigation relating to this Agreement,
if a court of competent jurisdiction determines in a final non-appealable order
that either party has breached this Agreement, then such party will reimburse
the other party for the reasonable legal fees and expenses incurred by such
other party in connection with enforcing its rights hereunder, including any
appeal therefrom. Likewise, if the court determines that no breach has occurred
the losing party shall reimburse the other party for the reasonable legal fees
and expenses incurred.
16.    Governing Law; Jurisdiction.
(a)    This Agreement and all disputes or controversies arising out of or
related to this Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York, without reference to its conflicts
of law principles.
(b)    Each party irrevocably agrees that any legal action or proceeding arising
out of or relating to this Agreement brought by the other party or its
successors or assigns shall be brought and determined in any New York State or
federal court sitting in the Borough of Manhattan in The City of New York (or,
if such court lacks subject matter jurisdiction, in any appropriate New York
State or federal court), and each party hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts for itself and with respect to
its property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement. Each party agrees not
to commence any action, suit or proceeding relating thereto except in the courts
described above in New York, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in New York as described herein. Each party further agrees that service of any
process, summons, notice or document by U.S. registered mail to the respective
addresses set forth herein shall be effective service of process for any action,
suit or proceeding brought against either party in any such court and the
parties further waive any argument that such service is insufficient. Each party
hereby irrevocably and unconditionally waives, and agrees not to assert, by way
of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to this Agreement, (i) any claim that it
is not personally subject to the jurisdiction of the courts in New York as
described herein for any reason, (ii) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) that (A) the suit, action or proceeding in any such court is brought
in an inconvenient forum, (B) the venue of such suit, action or proceeding is
improper or (C) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.


6

--------------------------------------------------------------------------------





17.    Miscellaneous.
(a)    The term “person” as used in this Agreement shall be broadly interpreted
to include the media and any corporation, partnership, group, individual or
other entity.
(b)    No provision in this Agreement can be waived or amended except by the
written consent of you and the Company. Any attempted waiver or modification in
violation of this provision shall be void.
(c)    It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege
hereunder.
(d)    The provisions of this Agreement shall be severable in the event that any
of the provisions hereof are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.
(e)    This Agreement may be executed in any number of counterparts and each of
such counterparts shall for all purposes be deemed original, and all such
counterparts shall together constitute one and the same instrument.
(f)    This Agreement and the rights and obligations herein may not be assigned
or otherwise transferred, in whole or in part, by either party without the
express written consent of the other party.
18.    Legal Representation. You acknowledge and agree that Gibson, Dunn &
Crutcher LLP (“Gibson Dunn”) may represent the Company (and/or affiliates of the
Company) with respect to the Transaction and any dispute or proceeding arising
in connection therewith, including under this Agreement, and you hereby consent
to such representation and waive any conflict that may result therefrom, even if
Gibson Dunn currently represents you and/or has in the past represented you on
issues relating to the Transaction or any other matter.
[The remainder of this page is intentionally left blank.]




7

--------------------------------------------------------------------------------






Please confirm your agreement with the foregoing by signing and returning one
copy of this Agreement to the undersigned, whereupon this Agreement shall become
a binding agreement between you and the Company.
Very truly yours,

Noodles & Company
By:
/s/ David Boennighausen
Name: David Boennighausen
Title: Chief Financial Officer

Accepted and agreed as of the date
first written above:
By:
/s/ Thomas Lynch
Name: Thomas Lynch
Title: Management Committee Director




